FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the last paragraph, the limitation of “removing oxide formed from the oxidizing to provide a plurality of omega-fins having a sub-fin region narrower than a corresponding protruding portion,” is unclear because of multiple reasons.  First, the limitations of “a sub-fin region” and “protruding portion” are unclear because of antecedent basis issues.  Previously in claim 1, paragraph 4, it states: “the recessing exposing a protruding portion of each of the plurality of semiconductor fins above a sub-fin region,” and thus, the limitations of “a sub-fin region” and “protruding portion” in the last paragraph of the claim are unclear, because the plurality of semiconductor fins are used to form the plurality of omega fins.    Second, the limitation of “a plurality of omega-fins having a sub-fin region” is indefinite because the specification shows the omega-fins each having a sub-fin region, and thus, it is 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
Regarding claim 1, the closest prior art of record, US 2013/0280883 to Faul et al., discloses: a method of fabricating a semiconductor device 100 (Figs. 2A-2D, ¶ [0032]), the method comprising: forming a plurality of semiconductor fins 20 (Fig. 2A) above a semiconductor substrate 10 (Fig. 2A); forming a catalyst layer 30 (Fig. 2B) above the semiconductor substrate 10, conformal with the plurality of semiconductor fins 20 (Fig. 2B); forming a mask 32 (Fig. 2C) above the catalyst layer 30; recessing the mask 32 (Fig. 2D) and the catalyst layer 30 (Fig. 2D) to a same level below a top surface of the plurality of semiconductor fins 20 to expose a protruding portion (Fig. 2D) of each of the plurality of semiconductor fins 20 (Fig. 2D) above a sub-fin region of each of the plurality of semiconductor fins 20 (Fig. 2D).   
However, the prior art of record, including the Faul et al. reference, fails to anticipate nor render obvious all the limitations of the base claim 1, including: oxidizing outer portions of the sub-fin regions of each of the plurality of semiconductor fins using the catalyst layer to catalytically oxidize the sub-fin regions; and removing oxide formed from the oxidizing to provide a plurality of omega-fins each having a sub-fin region narrower than their corresponding protruding proportion.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829